         Case: 1:19-cv-00059-JMV Doc #: 23 Filed: 03/23/21 1 of 5 PageID #: 738



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MICHAEL KEITH HAMILTON,                       )
                                              )
               Plaintiff,                     )
                                              )
V.                                            )       Civil No.: 1:19CV59-JMV
                                              )
NANCY BERRYHILL                               )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )

                                               ORDER

       Before the Court are Plaintiff’s motion for approval of $1,705.71 in attorney fees pursuant

to 42 U.S.C. § 406(b) [20], Defendant’s response [21], and Plaintiff’s reply [22]. For the reasons set

out below, Plaintiff’s request for approval of payment to his counsel in the amount of $1,705.71

from past-due benefits will be granted.

        Michael Keith Hamilton filed a Social Security appeal in this Court on March 7, 2019, to

 challenge the Commissioner’s decision denying his applications for disability benefits. By

 Order [15] dated July 2, 2019, this Court granted Defendant’s unopposed motion [13] to remand

 this action for further proceedings and, by a Final Judgment [16] entered the same day, reversed

 the case and remanded it to the Social Security Administration (the “agency”) for further

 proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Plaintiff’s counsel was awarded a

 fee of $4,122.94 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), by Order

 [19] dated September 4, 2019.

        Following the Court’s reversal and remand, the Commissioner issued a favorable
        Case: 1:19-cv-00059-JMV Doc #: 23 Filed: 03/23/21 2 of 5 PageID #: 739



decision and, via an August 25, 2020, notice of change of benefits, notified Plaintiff and his

counsel of an award of past-due benefits in the amount of $56,048.60. Plaintiff avers that a

contract entitles his attorney to 25% of Plaintiff’s past-due benefits or $14,012.15. Plaintiff

further submits that correspondence from the agency dated October 24, 2020, indicates there

remains $1,908.25 that was withheld from Plaintiff’s past-due benefits for payment of Plaintiff’s

attorney. According to Plaintiff, his counsel has sought $8,183.50 in fees for representation of

Plaintiff before the agency. Plaintiff now seeks approval under § 406(b) of an actual award of

$5,828.65 minus a credit to Plaintiff for the prior EAJA award ($4,122.94), or $1,705.71.

       In his response to the motion, the Commissioner states he “has no direct financial stake in

the answer to the § 406(b) question” but “instead . . . plays a part in the fee determination

resembling that of a trustee for the claimants.” Def.’s Br. 1. Nevertheless, he raises some

concerns, including that counsel “has provided no proof that he has a contractual right to

attorney fees under 42 U.S.C. § 406(b), or that the agency possesses the amount of withheld

past-due benefits he seeks.” Id.

      “Sections 406(a) and 406(b) of the Social Security Act provide for the discretionary award

of attorney's fees out of the past-due benefits recovered by a successful claimant in a Social

Security action.” Murkeldove v. Astrue, 635 F.3d 784, 787 (5th Cir. 2011). While § 406(a)

governs the award of attorney fees for representing a claimant in administrative proceedings, §

406(b) governs the award of attorney fees for representing a claimant in court. Gisbrecht v.

Barnhart, 535 U.S. 789, 794 (2002). Pursuant to 42 U.S.C. § 406(b)(1)(A), when a court “renders

a judgment favorable to a claimant . . . who was represented before the court by an attorney,” the

court may award “a reasonable fee for such representation, not in excess of 25 percent of the total
                                                  2
            Case: 1:19-cv-00059-JMV Doc #: 23 Filed: 03/23/21 3 of 5 PageID #: 740



    of the past-due benefits to which the claimant is entitled by reason of such judgment.” “[T]he

    25% cap applies only to fees for representation before the court, not the agency.” Culbertson v.

    Berryhill, 139 S. Ct. 517, 522, 202 L. Ed. 2d 469 (2019).

          Fees under § 406(b) satisfy a client’s obligation to her counsel and, accordingly, are paid

out of the plaintiff's social security benefits. See Orner v. Shalala, 30 F.3d 1307, 1309 (10th Cir.

1994). Section 406(b), however, “does not displace contingent-fee agreements as the primary

means by which fees are set for successfully representing Social Security benefits claimants in

court.” Gisbrecht, 535 U.S. at 806-807. Nevertheless, agreements that provide for fees exceeding

25% of past-due benefits are unenforceable. Id. But even when contingency fee agreements are

within the statutory ceiling, “§ 406(b) calls for court review of such arrangements as an

independent check, to assure that they yield reasonable results in particular cases.” Id. at 807.

           Plaintiff actually requests approval of a total award of $5,828.65 from his past-due

    benefits.1 Several factors weigh in favor of a finding that the fee request is reasonable in this

    case.2 First, Plaintiff states a contract with his attorney provides the attorney has the right to

    request an award of as much as 25% of his past-due benefits for representing him in federal

    court. Second, counsel for Plaintiff is an experienced Social Security attorney, achieved a fully

    favorable result for the client before this Court and before the agency, and has not been


1
 However, according to Plaintiff’s counsel, agency notices indicate it is holding only $1,908.25 in past-due benefits for
payment of attorney fees.
2
  The Fifth Circuit has not prescribed an exhaustive list of factors to consider in determining whether a fee award
constitutes a “windfall” to the attorney. Jeter v. Astrue, 622 F.3d 371, 381 (5th Cir. 2010). It has noted with approval
several factors considered by lower courts, including “risk of loss in the representation, experience of the attorney,
percentage of the past-due benefits the fee constitutes, value of the case to a claimant, degree of difficulty, and whether
the client consents to the requested fee.” Id. at 382 (citing Brannen v. Barnhart, No. l:99-CV-325, 2004 WL 1737443,
at *5 (E.D. Tex. July 22, 2004)).

                                                             3
              Case: 1:19-cv-00059-JMV Doc #: 23 Filed: 03/23/21 4 of 5 PageID #: 741



    responsible for any delay in this matter. Third, the Fifth Circuit Court of Appeals and district

    courts in this circuit have acknowledged the contingent nature or high risk of loss inherent in

    Social Security appeals.3 Finally, the actual fee requested, $5,828.65, amounts to only slightly

    over 10% percent of the claimant’s past-due benefits and, consequently, does not offend §

    406(b)(1)(A)’s ceiling on fees.

             Now, the Court will address the Commissioner’s concerns. Along with his reply,

    Plaintiff has submitted a fee contract, which substantiates counsel’s entitlement to an award of

    fees from Plaintiff’s past-due benefits. The Court also notes the subject fee contract had

    already been made a part of the record of this case in connection with Plaintiff’s counsel’s

    prior request for EAJA fees. Accordingly, the Commissioner’s first concern is moot.

             As regards the Commissioner’s second concern, he more precisely contends Plaintiff

    has not shown the fee request is reasonable because he has failed to establish “the agency is in

    possession of past-due benefits in excess of the $4,122.94 previously awarded in EAJA fees,”

    and he has not “definitively establish[ed] the actual amount of Plaintiff’s awarded past-due

    benefits.” See Def.’s Br. 3. The undersigned finds the documents submitted by counsel, which

    have not been controverted by Plaintiff4 or the Commissioner, sufficiently establish the amount

    of past-due benefits awarded to Plaintiff. And to the extent the past-due benefits amount is

    different than what is represented in the agency’s notice, the Commissioner has been in the

    best position to confirm any such discrepancy. As concerns the issue of whether counsel has



3
    See Jeter v. Astrue, 622 F.3d 371, 379 & n.9 (5th Cir. 2010).
4
    According to the certificate of service, a copy of the instant motion was served on Plaintiff.

                                                               4
            Case: 1:19-cv-00059-JMV Doc #: 23 Filed: 03/23/21 5 of 5 PageID #: 742



    proved the agency withheld sufficient past-due benefits for payment of the requested fee, the

    Court finds the Commissioner’s concern is not well founded. Indeed, the Commissioner cites

    no legal authority. Furthermore, the U.S. Supreme Court has pointed out:

          [T]he amount of past-due benefits that the agency can withhold for direct payment
          does not delimit the amount of fees that can be approved for representation before
          the agency or the court. The attorney might receive a direct payment out of past-due
          benefits, but that payment could be less than the fees to which the attorney is
          entitled.

    Culbertson, 139 S. Ct. at 523. In this case, the Court finds Plaintiff’s counsel is entitled to

    $5,828.65 minus a credit for the prior EAJA award or $1,705.71.5 According to Plaintiff, the

    agency is still holding $1,908.25 for payment of his attorney. Counsel’s ability to collect the

    fee approved here is not an issue properly before the Court.6

           Therefore, it is ORDERED that Plaintiff’s petition for an award of attorney fees is

    granted, and payment to counsel for Plaintiff from Plaintiff’s past-due benefits in the

    amount of $1,705.71 is approved, and counsel for Plaintiff shall not be required to refund

    Plaintiff the prior EAJA award. Any remaining balance of Plaintiff’s past-due benefits withheld

    by the agency, after payment of counsel, shall be paid to Plaintiff.

           SO ORDERED this 23rd day of March, 2021.


                                                           /s/ Jane M. Virden
                                                           U.S. MAGISTRATE JUDGE


5
  An attorney may obtain fees under both § 406(b) and the EAJA but must refund the lesser fee to the claimant.
Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). However, in this case, where a fee contract indicates the claimant
agreed to accept a credit for the prior smaller EAJA award, and there is no objection by the claimant, the Court will not
require Plaintiff’s counsel to refund the prior EAJA award. Cf. Pettit v. Berryhill, Cause No. 3:19cv202-JMV (N.D.
Miss. February 12, 2021).
6
 “Any concerns about a shortage of withheld benefits for direct payment and the consequences of such a shortage are
best addressed to the agency, Congress, or the attorney’s good judgment.” Culbertson, 139 S. Ct. at 523.
                                                            5
